Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Claims 1-73 are canceled. Claims 74-98 are pending and are under examination in this office action.

Specification
3.	The specification is objected to because of the following informalities: The use of the term “OptiCHOTM” (p. 172, [0216]),  "MaxiSorpTM” (p. 173, [0220]), which is a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
4.	Claims 74-96 are objected to because of the following informalities:  The recitation “a nucleotide sequence encoding…..” recited in the claims 74-95 contains only texts and is not a DNA molecule. The limitation “comprising the nucleotide sequence according to claim 74” in claim 96 contains only texts and not a polynucleotide or DNA molecule. Appropriate correction is required.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 74-95 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims 74-95 are directed to a nucleotide sequence encoding a fusion protein, which is mere information in the form of data for encoding the claimed fusion protein. Thus, the claimed nucleotide sequence does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter). See MPEP § 2106, subsection I.

Claim Rejections - 35 USC § 101
6.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 97 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The term “mammalian cell” as defined by the specification in paragraph [0193] states that the cell is present or intended to be present in a human being, said cell becoming integrated into the human being and therefore being an inseparable part of the human itself.  The scope of the claim, therefore, encompasses a human being, which is non-statutory subject matter.  As such, the recitation of the limitation “non-human” would be remedial.  See 1077 O.G. 24, April 21, 1987. The claims should be amended to indicate the hand of the inventor, e.g., by insertion of "Isolated" or "Purified" as taught by paragraph [404] of the published specification.  See MPEP 2105.

Claim Rejections - 35 USC § 112

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 98 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claim 98 is drawn to a pharmaceutical agent for preventing and/or treating disease or disorder benefiting from the exposure of BDNF, wherein the pharmaceutical agent comprises the claimed fusion protein of BDNF and anti-hTfR, wherein the fusion protein comprises a BDNF linked to an anti-hTfR antibody or antigen binding fragment thereof comprising the recited SEQ ID NOs: for HCDRs1-3 and LCDRs1-3. 
The claim encompasses a genus of pharmaceutical agent for preventing, treating and curing a genus of undefined disease or disorder benefiting from the exposure of BDNF comprising the claimed fusion protein in view of paragraphs [0620]-[0626] of the published specification. 
[0620] The present invention can be used to treat diseases or disorders benefiting from the exposure to BDNF … the term “treat” means not only complete cure, but also symptom improvement.

[0621] Examples of the diseases or disorders benefiting from the exposure to the fusion protein …include nervous system diseases or disorders (neurodegenerative disease, depression, schizophrenia, epilepsy, autism, Rett syndrome, West syndrome, neonatal convulsion, problematic behaviors associated with dementia (e.g., wandering, aggressive behavior, etc.), anxiety, pain, Hirschsprung's disease, REM sleep behavior disorder, etc.)….neurodegenerative disease include the below-mentioned cerebral neurodegenerative disease, spinal degenerative disease, retinal degenerative disease, and peripheral neurodegenerative disease….
…
 [0626]… hearing impairments, and bone disease (e.g., osteoporosis, etc.), and joint disease (e.g., Charcot joint, osteoarthritis, arthritis, etc.).

The specification only describes characterization of different hBDNF-anti-hTfR fusion proteins: hBDNF-anti-hTfR antibody 5 (hBDNF-anti-hTfR-5) has BDNF activity or TrkB agonistic EC50 of 0.092 nmol/L, hBDNF-anti-hTfR antibody 6 (hBDNF-anti-hTfR-6) has BDNF activity or TrkB agonistic EC50 of 0.16 nmol/L and hBDNF-anti-hTfR antibody 7 (hBDNF-anti-hTfR-7), which has BDNF activity or TrkB agonistic EC50 of 0.23 nmol/L (Example 18, p. 234, Table 12). The specification teaches that the EC50 of hBDNF-anti-hTfR antibody 3 (hBDNF-anti-hTfR-3) to hTfR was 1.6x10-9M, to monkey TfR (mkTfR) was 2x10-9M, the EC50 of the hBDNF-anti-hTfR antibody 4 (hBDNF-anti-hTfR-4) to hTfR was 8.3x10-10M and to mkTfR was 2.1x10-9M, the EC50 of hBDNF-anti-hTfR antibody 6 (hBDNF-anti-hTfR-6) to hTfR was 6.3x10-10M and to mkTfR was 2.3x10-9M (p. 236-237, [0338]; p. 238, [0340], Example 14). The specification teaches that the hBDNF-anti-hTfR-5 consists of i) a protein (anti-hTfR HC-GS-hBDNF) having the amino acid sequence of SEQ ID NO:252, and ii) a humanized anti-hTfR antibody LC having the amino acid sequence of SEQ ID NO:196; the hBDNF-anti-hTfR-4 consists of i) a protein (anti-hTfR HC-linker of SEQ ID NO:3-hBDNF) having the amino acid sequence of SEQ ID N0:254, and ii) a humanized anti-hTfR antibody LC having the amino acid sequence of  SEQ ID NO:196; and the hBDNF-anti-hTfR-6 consists of i) a protein (hBDNF-linker of SEQ ID NO:3-anti-hTfR Fab HC) having the amino acid sequence of SEQ ID NO:263 and ii) a humanized anti-hTfR antibody LC having the amino acid sequence set forth as SEQ ID  NO: 196 (see p. 237, [0339]). Neither the specification nor the prior art teaches a pharmaceutical agent comprising the claimed fusion protein can be used for preventing and/or treating any undefined diseases or disorders. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of hBDNF-anti-hTfR antibodies: hBDNF-anti-hTfR-3~7 having the characteristics of specific EC50 for BDNF activity and hTfR and mkTfR as recited on p. 236-238. However, Applicant is not in possession of a pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders because neither the specification nor the prior art provides sufficient support to demonstrate that the claimed fusion protein can prevent a person from having neurological or neurodegenerative diseases or other diseases recited in the specification caused by all possible mechanisms or cure neurological or neurodegenerative diseases or other diseases recited in the specification caused by all possible mechanisms in view of EBioMedicine (2020, EBioMedicine 60; 103088. doi.org/10.1016/j.ebiom.2020.103088) and Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107).  Any individual has a potential to develop any neurological or neurodegenerative disease or other diseases caused by all possible mechanisms. Applicant fails to teach how to identify or predict when and which person among us would be susceptible to such a disease or developing the disease, and predict when the person would need administration of the claimed fusion protein to prevent the disease. Neither the specification nor the prior art teaches that administration of the claimed fusion protein can prevent a person from getting any neurological or neurodegenerative diseases or other diseases caused by any possible mechanisms or cure any neurological or neurodegenerative diseases or other diseases caused by any possible mechanisms. The cause of the disease can be due to a genetic mutation, which is a natural process. The causes of different neurological or neurodegenerative diseases or other diseases caused by any possible mechanisms are different. For example, there are many factors involved in molecular mechanisms contributing to the formation of -amyloid deposits and neurofibrillary tangles in AD. They include genetic mutations affecting the processing of APP or other molecules involved in protein processing and targeting in view of Henstridge et al. (see p. 94, Henstridge et al., Nat. Rev. Neurosci. 2019; 20: 94-107), Tayebati (see p. 106, 1st col, 2nd paragraph, Tayebati, Mech. Ageing Dev. 2006. 127: 100-8) and Sarter (see p. 645, abstract, Sarter, Neurosci. and Biobehav. Rev. 2004. 28: 645-650). If the cause is due to genetic deficits or mutations, it is impossible to prevent a person from getting or developing AD by any given agent because the gene mutation or gene deficiency is a natural process result. The specification fails to provide sufficient support or evidence to demonstrate that Applicant is in possession of the claimed pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders.
As stated in M.P.E.P. § 2163(II)(A)(3), a specification may describe an actual reduction to practice by showing that the inventor constructed an embodiment or performed a process that met all the limitations of the claim and determined that the invention would work for its intended purpose. Cooper v. Goldfarb, 154 F.3d 1321,1327, 47 USPQ2d 1896, 1901 (Fed. Cir. 1998). See also UMC Elecs. Co. v. United States, 816 F.2d 647, 652, 2 USPQ2d 1465, 1468 (Fed. Cir. 1987) (“[T]here cannot be a reduction to practice of the invention ... without a physical embodiment which includes all limitations of the claim.”); Estee Lauder Inc. v. L’Oreal, S.A., 129 F.3d 588, 593, 44 USPQ2d 1610, 1614 (Fed. Cir. 1997) (“[A] reduction to practice does not occur until the inventor has determined that the invention will work for its intended purpose.”); Mahurkar v. C.R. Bard, Inc., 79 F.3d 1572, 1578, 38 USPQ2d 1288, 1291 (Fed. Cir. 1996) (determining that the invention will work for its intended purpose may require testing depending on the character of the invention and the problem it solves).
Whereas a reduction to practice of an uncomplicated invention such as a simple mechanical or electrical device can be achieved by merely providing a diagram of the device wherein one skilled in the relevant art can predict the likely operability of the device by reviewing the diagram, the operability of the claimed invention cannot be predicted by merely reviewing diagrams or illustrations. To demonstrate the reduction to practice of a pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders requires either a working embodiment, a demonstration of operability in the treatment of an art accepted animal model of the condition to be treated wherein that animal model has been shown to be reliably predictive of efficacy in the treatment of the condition, or a demonstration that the therapeutic agent employed therein possesses an activity in which the majority of compounds possessing that activity have been shown to be effective in the treatment of that condition. In the instant case, Applicant has provided none of these. Consequently, Applicant has failed to demonstrate possession of the claimed pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders as of the earliest effective filing date of the instant application.
With respect to the demonstration of a reduction to practice of a generic invention, M.P.E.P. § 2163(II)(A)(3)(ii) states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
The above position is further supported by In re Clarke, 148 USPQ 665, (CCPA 1966), which held that; “ It appears to be well settled that a single species can rarely, if ever, afford support fora generic claim. In re Soil, 25 C.C.P.A. (Patents) 1309, 97 F.2d 623, 38 USPQ 189; In re Wahlforss et al., 28 C.C.P.A. (Patents) 867,117 F.21 270,48 USPQ 397. The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases. Thus, in the case of a small genus such as halogens, consisting of four species, a reduction to practice of three, or perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably large number of reductions to practice would probably be necessary.”
In the instant case, Applicant has failed to demonstrate a reduction to practice of a representative number of species of the genus of pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders. The experimental results described in the specification consist primarily of the characterization of hBDNF-anti-hTfR antibodies: hBDNF-anti-hTfR-3~7 having the characteristics of specific EC50 for BDNF activity and hTfR and mkTfR as recited on p. 236-238, and they do not support a conclusion that Applicant was in possession of pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders. Those results do not constitute a reduction to practice of using a pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed pharmaceutical agent comprising the claimed fusion protein for preventing, treating and curing any undefined diseases or disorders has not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 98 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11130815. Although the claims at issue are not identical, they are not patentably distinct from each other because the fusion protein of BDNF and anti-hTfR recited in the claims of the’815 patent is identical to the fusion protein encompassed within a pharmaceutical agent recited in instant claim 98 and thus anticipates instant claim 98. The limitation “for preventing and/or treating disease or disorder benefiting from the exposure of BDNF” is an intended use of the fusion protein. While not identical, the claims of the issued patent anticipate the instant claim 98 because the fusion protein recited in the claims of the issued patent is identical to the claimed fusion protein which is an active ingredient of the pharmaceutical agent recited in instant claim. If the claimed fusion protein could prevent and/or treat disease or disorder benefiting from the exposure of BDNF, the same fusion protein recited in the issued patent can perform the same activity. Thus, the instant and the issue patent claim a non-distinct invention overlapping in scope. 


Conclusion
Allowable Subject Matter
9.	Claim 96 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	Claims 74-95 and 97-98 are rejected.

Antibody No:3 SEQ ID NOs:
Antibody	LC	LCVR	CDR1	CDR2	CDR3	HC	HCVR1	HCDR1	HCDR2	HCDR3	
NO.3			222	16/17	18/19	20		223	88/89	90/91	92	 	

Humanized	
No.3-1	196	191				210	205
No.3-2	198	193				212	205
No.3-3	200	194					206
No.3-4	202	195					207
				
Antibody 					SEQ ID NO:
BDNF-anti-hTfR No.3-HC:				252
254 
single chain anti-hTfR:				257
humanized anti-hTfR:				261
BDNF proform:					256
hBDNF proform-sc-anti-hTfR antibody:	259
hBDNF-sc anti-hTfR antibody:			260
hBDNF proform-humanized anti-hTfR Fab HC:	263
hBDNF-humanized anti-hTfR Fab HC:		264

Sequence alignment
LCVR-CDR1
SEQ ID NO:16	1 ---QSLVHSNGNTY-- 11
SEQ ID NO:17	1 RSSQSLVHSNGNTYLH 16

LCVR-CDR2
SEQ ID NO:18	1 KVSNRF- 6
SEQ ID NO:19	1 KVSNRFS 7
			1 KVS
LCVR-CDR3
SEQ ID NO:20	1 SQSTHVPWT 9

HCVR-CDR1
SEQ ID NO:88	1 -----NYWLG 5
SEQ ID NO:89	1 GYSFTNYW-- 8

HCVR-CDR2
SEQ ID NO:90	1 -IYPGGDYP-------- 8
SEQ ID NO:91	1 DIYPGGDYPTYSEKFKV 17

HCVR-CDR3
SEQ ID NO:92	1 SGNYDEVAY 9

Antibody NO:3-LCVR


SEQ ID NO:222	  1 DIVMTQTTLSLPVSLGDQASISCRSSQSLVHSNGNTYLHWYLQKPGQSPKLLIYKVSNRF 60
SEQ ID NO:190	  1 DVVMTQSPLSLPVTLGQPASISCRSSQSLVHSNGNTYLHWFQQRPGQSPRRLIYKVSNRF 60
SEQ ID NO:191	  1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
SEQ ID NO:196	  1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
SEQ ID NO:195	  1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
SEQ ID NO:16	  1 --------------------------QSLVHSNGNTY----------------------- 11
SEQ ID NO:18	  1 ------------------------------------------------------KVSNRF 6
SEQ ID NO:20	  1 ------------------------------------------------------------ 

SEQ ID NO:222	 61 SGVPDRFSGSGSGTDFTLKISRVEAEDLGVFFCSQSTHVPWTFGGGTKLEIKR------- 113
SEQ ID NO:190	 61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGGGTKVEIK-------- 112
SEQ ID NO:191     61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK-------- 112
SEQ ID NO:196	 61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120
SEQ ID NO:195	 61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVFFCSQSTHVPWTFGQGTKVEIK-------- 112
SEQ ID NO:16	    ------------------------------------------------------------
SEQ ID NO:18	    ------------------------------------------------------------
SEQ ID NO:20	  1 ---------------------------------SQSTHVPWT------------------ 9

SEQ ID NO:196	121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

SEQ ID NO:196	181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219

Antibody NO:3-HCVR

SEQ ID NO:210	  1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
SEQ ID NO:205	  1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
SEQ ID NO:223	  1 EVQLQESGAELVRPGTSVKISCKASGYTFMNYWLGWVKQRPGHGLEWIGDIYPGGDYPTY 60
SEQ ID NO:204	  1 QVQLVQSGAEVKKPGASVKVSCKASGYTFTNYWLGWVRQAPGQGLEWMGDIYPGGDYPTY 60
SEQ ID NO:88	  1 ------------------------------NYWLG------------------------- 5
SEQ ID NO:90	  1 --------------------------------------------------IYPGGDYP-- 8
SEQ ID NO:92	  1 ------------------------------------------------------------ 

SEQ ID NO:210	 61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSSAS 120
SEQ ID NO:205	 61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS-- 118
SEQ ID NO:223	 61 SEKFKVKAILTADTSSSSVYLHLSSLTSEDSAVYFCARSGNYDEVAYWGQGTLVTVST-- 118
SEQ ID NO:204	 61 SEKFKVRVTMTRDTSTSTVYMELSSLRSEDTAVYYCARSGNYDEVAYWGQGTLVTVSS-- 118
SEQ ID NO:88	    ----------------------------------------------------------  
SEQ ID NO:90	    ---------------------------------------------------------- 
SEQ ID NO:92	  1 --------------------------------------SGNYDEVAY----------- 9

SEQ ID NO:210	121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

SEQ ID NO:210	181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHTCPPCPAPELLGGPS 240

SEQ ID NO:210	241 VFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYNST 300

SEQ ID NO:210	301 YRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDELT 360

SEQ ID NO:210	361 KNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWQQ 420

SEQ ID NO:210	421 GNVFSCSVMHEALHNHYTQKSLSLSPGK 448


11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SEQ ID NO:205

WO2016208696 (as in IDS), which was issued as US11130815 under the ODP rejection
BDL64716
ID   BDL64716 standard; protein; 118 AA.
XX
AC   BDL64716;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Humanized anti-TfR antibody heavy chain variable region, SEQ ID 205.
XX
KW   TfR protein; Transferrin receptor protein; analgesic; antibody;
KW   anticonvulsant; antidepressant; anxiety disorder; autism;
KW   blood-brain barrier; dementia; epilepsy; gastrointestinal-gen.;
KW   genetic-disease-gen.; heavy chain variable region; humanized antibody;
KW   infantile spasms; large intestine disease; major depressive disorder;
KW   neurodegenerative disease; neuroleptic; neuroprotective; nootropic; pain;
KW   prophylactic to disease; protein therapy; psychiatric disorder;
KW   psychiatric-gen.; recombinant protein; rett syndrome; schizophrenia;
KW   sleep disorder; therapeutic; tranquilizer.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208696-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068739.
XX
PR   24-JUN-2015; 2015JP-00144380.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020M/08.
XX
CC PT   New fused protein of brain-derived neurotrophic factor and anti-human 
CC PT   transferrin receptor antibody useful in drug for preventing or treating 
CC PT   e.g. neurodegenerative diseases, comprises light chain and heavy chain 
CC PT   variable regions.
XX
CC PS   Claim 19; SEQ ID NO 205; 235pp; Japanese.
XX
CC   The present invention relates to a novel fusion protein, useful in 
CC   preparing a medicament for treating or preventing a disease or disorder. 
CC   The fusion protein comprises brain-derived neurotrophic factor (BDNF) and
CC   anti-human transferrin receptor antibody. The invention also provides: a 
CC   single-chain antibody; a DNA fragment encoding the fusion protein; an 
CC   expression vector introduced with the DNA fragment; a mammalian cell 
CC   transformed by the expression vector; a medicament comprising the fusion 
CC   protein; and a method for treating or preventing the disease, disorder or
CC   injury. The disease or disorder of nervous system chosen from 
CC   neurodegenerative diseases, depression, schizophrenia, epilepsy, autism, 
CC   Rett syndrome, West syndrome, neonatal convulsion, problem behavior 
CC   associated with dementia, anxiety, pain, Hirschsprung disease and rapid-
CC   eye-movement (REM) sleep behavior disorder in patient who has disease or 
CC   injury. The neurodegenerative disease is cerebral neurodegenerative 
CC   disease, spinal degenerative disease, retinal degenerative disease or 
CC   peripheral neurodegenerative disease. The fusion protein enables BDNF 
CC   administered into blood to permeate the blood-brain barrier. The present 
CC   sequence represents a humanized anti-transferrin receptor (TfR) antibody 
CC   heavy chain variable region, which is used in preparing the fusion 
CC   protein of the invention, for treating or preventing the above mentioned 
CC   diseases.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 636;  DB 24;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118

US11130815 under the ODP rejection
US-15-739-199-205
; Sequence 205, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 205
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence 2 of the variable region of the heavy chain
;  OTHER INFORMATION:of humanized anti-hTfR antibody No.3
US-15-739-199-205

  Query Match             100.0%;  Score 636;  DB 4;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118

WO2016208695 (as in IDS), which was issued as US11248045 directed to a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase

BDL60955
ID   BDL60955 standard; protein; 118 AA.
XX
AC   BDL60955;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-TfR humanized antibody VH, SEQ ID 205.
XX
KW   TfR protein; Transferrin receptor protein; alzheimers disease;
KW   antibody therapy; brain disease; brain ischemia; brain tumor;
KW   central nervous system disease; glycogen storage disease;
KW   heavy chain variable region; humanized antibody; hunter syndrome;
KW   huntingtons chorea; lysosome storage disease; major depressive disorder;
KW   motor neurone disease; multiple sclerosis; muscular dystrophy;
KW   neuroprotective; parkinsons disease; schizophrenia; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208695-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068738.
XX
PR   24-JUN-2015; 2015JP-00144379.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020N/09.
XX
CC PT   New anti-human transferrin receptor antibody used in preparation of 
CC PT   medicine for treating disease of CNS e.g. amyotrophic lateral sclerosis, 
CC PT   and encephalopathy, comprises variable light chain region and variable 
CC PT   heavy chain region.
XX
CC PS   Claim 21; SEQ ID NO 205; 242pp; Japanese.
XX
CC   The present invention relates to a novel anti-human transferrin receptor 
CC   (TfR) antibody, used in preparation of medicine for treating disease of 
CC   CNS (such as amyotrophic lateral sclerosis and encephalopathy). The 
CC   antibody comprises variable light chain variable region (VL) and heavy 
CC   chain variable region (VH). The invention further relates to: (1) a 
CC   fusion protein; (2) a DNA fragment; (3) an expression vector; (4) a 
CC   mammalian cell; (5) an anti-human transferrin receptor antibody-active 
CC   substance complex; (6) a method for treating disease of CNS; and (7) a 
CC   method for treating diseases of CNS associated with Hunter's syndrome. 
CC   The anti-human transferrin receptor antibody is used in complex to allow 
CC   other protein A or its low molecular weight substance and iduronic acid 2
CC   -sulfatase to pass through blood brain barrier and exert its function in 
CC   brain and preparation of medicine for treating disease of CNS and 
CC   diseases of CNS associated with Hunter's syndrome such as lysosomal 
CC   disease, glycogenosis, muscular dystrophy, cerebral ischemia, Alzheimer's
CC   disease, Parkinson's disease, Huntington's disease, schizophrenia, 
CC   depression, multiple sclerosis, amyotrophic lateral sclerosis, brain 
CC   tumor and encephalopathy. The present sequence represents an anti-
CC   transferrin receptor (TfR) humanized antibody (3) VH, used in the 
CC   invention to prepare an antibody which is used for preparing medicine for
CC   treating disease of CNS.
XX
SQ   Sequence 118 AA;

  Query Match             100.0%;  Score 636;  DB 24;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118

US11248045 teaches a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase.
US-15-739-200-205
; Sequence 205, Application US/15739200
; Patent No. 11248045
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN TRANSFERRIN RECEPTOR ANTIBODY PERMEATING
;  TITLE OF INVENTION:BLOOD-BRAIN BARRIER
;  FILE REFERENCE: 046124-5460
;  CURRENT APPLICATION NUMBER: US/15/739,200
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068738
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP 2015-144379
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 279
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 205
;  LENGTH: 118
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence 2 of the variable region of the heavy chain
;  OTHER INFORMATION:of humanized anti-hTfR antibody No.3
US-15-739-200-205

  Query Match             100.0%;  Score 636;  DB 4;  Length 118;
  Best Local Similarity   100.0%;  
  Matches  118;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSS 118

SEQ ID NO:191

WO2016208696 (as in IDS), which was issued as US11130815 under the ODP rejection
BDL64702
ID   BDL64702 standard; protein; 112 AA.
XX
AC   BDL64702;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Humanized anti-TfR antibody light chain variable region, SEQ ID 191.
XX
KW   TfR protein; Transferrin receptor protein; analgesic; antibody;
KW   anticonvulsant; antidepressant; anxiety disorder; autism;
KW   blood-brain barrier; dementia; epilepsy; gastrointestinal-gen.;
KW   genetic-disease-gen.; humanized antibody; infantile spasms;
KW   large intestine disease; light chain variable region;
KW   major depressive disorder; neurodegenerative disease; neuroleptic;
KW   neuroprotective; nootropic; pain; prophylactic to disease;
KW   protein therapy; psychiatric disorder; psychiatric-gen.;
KW   recombinant protein; rett syndrome; schizophrenia; sleep disorder;
KW   therapeutic; tranquilizer.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208696-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068739.
XX
PR   24-JUN-2015; 2015JP-00144380.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020M/08.
XX
CC PT   New fused protein of brain-derived neurotrophic factor and anti-human 
CC PT   transferrin receptor antibody useful in drug for preventing or treating 
CC PT   e.g. neurodegenerative diseases, comprises light chain and heavy chain 
CC PT   variable regions.
XX
CC PS   Claim 19; SEQ ID NO 191; 235pp; Japanese.
XX
CC   The present invention relates to a novel fusion protein, useful in 
CC   preparing a medicament for treating or preventing a disease or disorder. 
CC   The fusion protein comprises brain-derived neurotrophic factor (BDNF) and
CC   anti-human transferrin receptor antibody. The invention also provides: a 
CC   single-chain antibody; a DNA fragment encoding the fusion protein; an 
CC   expression vector introduced with the DNA fragment; a mammalian cell 
CC   transformed by the expression vector; a medicament comprising the fusion 
CC   protein; and a method for treating or preventing the disease, disorder or
CC   injury. The disease or disorder of nervous system chosen from 
CC   neurodegenerative diseases, depression, schizophrenia, epilepsy, autism, 
CC   Rett syndrome, West syndrome, neonatal convulsion, problem behavior 
CC   associated with dementia, anxiety, pain, Hirschsprung disease and rapid-
CC   eye-movement (REM) sleep behavior disorder in patient who has disease or 
CC   injury. The neurodegenerative disease is cerebral neurodegenerative 
CC   disease, spinal degenerative disease, retinal degenerative disease or 
CC   peripheral neurodegenerative disease. The fusion protein enables BDNF 
CC   administered into blood to permeate the blood-brain barrier. The present 
CC   sequence represents a humanized anti-transferrin receptor (TfR) antibody 
CC   light chain variable region, which is used in preparing the fusion 
CC   protein of the invention, for treating or preventing the above mentioned 
CC   diseases.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 592;  DB 24;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112

US11130815 under the ODP rejection
US-15-739-199-191
; Sequence 191, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 191
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence 2 of the variable region of the light chain
;  OTHER INFORMATION:of humanized anti-hTfR antibody No.3
US-15-739-199-191

  Query Match             100.0%;  Score 592;  DB 4;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112

WO2016208695 (as in IDS), which was issued as US11248045 directed to a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase
BDL60941
ID   BDL60941 standard; protein; 112 AA.
XX
AC   BDL60941;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-TfR humanized antibody VL, SEQ ID 191.
XX
KW   TfR protein; Transferrin receptor protein; alzheimers disease;
KW   antibody therapy; brain disease; brain ischemia; brain tumor;
KW   central nervous system disease; glycogen storage disease;
KW   humanized antibody; hunter syndrome; huntingtons chorea;
KW   light chain variable region; lysosome storage disease;
KW   major depressive disorder; motor neurone disease; multiple sclerosis;
KW   muscular dystrophy; neuroprotective; parkinsons disease; schizophrenia;
KW   therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208695-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068738.
XX
PR   24-JUN-2015; 2015JP-00144379.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020N/09.
XX
CC PT   New anti-human transferrin receptor antibody used in preparation of 
CC PT   medicine for treating disease of CNS e.g. amyotrophic lateral sclerosis, 
CC PT   and encephalopathy, comprises variable light chain region and variable 
CC PT   heavy chain region.
XX
CC PS   Claim 21; SEQ ID NO 191; 242pp; Japanese.
XX
CC   The present invention relates to a novel anti-human transferrin receptor 
CC   (TfR) antibody, used in preparation of medicine for treating disease of 
CC   CNS (such as amyotrophic lateral sclerosis and encephalopathy). The 
CC   antibody comprises variable light chain variable region (VL) and heavy 
CC   chain variable region (VH). The invention further relates to: (1) a 
CC   fusion protein; (2) a DNA fragment; (3) an expression vector; (4) a 
CC   mammalian cell; (5) an anti-human transferrin receptor antibody-active 
CC   substance complex; (6) a method for treating disease of CNS; and (7) a 
CC   method for treating diseases of CNS associated with Hunter's syndrome. 
CC   The anti-human transferrin receptor antibody is used in complex to allow 
CC   other protein A or its low molecular weight substance and iduronic acid 2
CC   -sulfatase to pass through blood brain barrier and exert its function in 
CC   brain and preparation of medicine for treating disease of CNS and 
CC   diseases of CNS associated with Hunter's syndrome such as lysosomal 
CC   disease, glycogenosis, muscular dystrophy, cerebral ischemia, Alzheimer's
CC   disease, Parkinson's disease, Huntington's disease, schizophrenia, 
CC   depression, multiple sclerosis, amyotrophic lateral sclerosis, brain 
CC   tumor and encephalopathy. The present sequence represents an anti-
CC   transferrin receptor (TfR) humanized antibody (3) VL, used in the 
CC   invention to prepare an antibody which is used for preparing medicine for
CC   treating disease of CNS.
XX
SQ   Sequence 112 AA;

  Query Match             100.0%;  Score 592;  DB 24;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112

US11248045 teaches a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase.
US-15-739-200-191
; Sequence 191, Application US/15739200
; Patent No. 11248045
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN TRANSFERRIN RECEPTOR ANTIBODY PERMEATING
;  TITLE OF INVENTION:BLOOD-BRAIN BARRIER
;  FILE REFERENCE: 046124-5460
;  CURRENT APPLICATION NUMBER: US/15/739,200
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068738
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP 2015-144379
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 279
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 191
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence 2 of the variable region of the light chain
;  OTHER INFORMATION:of humanized anti-hTfR antibody No.3
US-15-739-200-191

  Query Match             100.0%;  Score 592;  DB 4;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIK 112

SEQ ID NO:196

WO2016208696 (as in IDS), which was issued as US11130815 under the ODP rejection
BDL64707
ID   BDL64707 standard; protein; 219 AA.
XX
AC   BDL64707;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Humanized anti-TfR antibody light chain, SEQ ID 196.
XX
KW   TfR protein; Transferrin receptor protein; analgesic; antibody;
KW   anticonvulsant; antidepressant; anxiety disorder; autism;
KW   blood-brain barrier; dementia; epilepsy; gastrointestinal-gen.;
KW   genetic-disease-gen.; humanized antibody; infantile spasms;
KW   large intestine disease; light chain; major depressive disorder;
KW   neurodegenerative disease; neuroleptic; neuroprotective; nootropic; pain;
KW   prophylactic to disease; protein therapy; psychiatric disorder;
KW   psychiatric-gen.; recombinant protein; rett syndrome; schizophrenia;
KW   sleep disorder; therapeutic; tranquilizer.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208696-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068739.
XX
PR   24-JUN-2015; 2015JP-00144380.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020M/08.
DR   N-PSDB; BDL64708.
XX
CC PT   New fused protein of brain-derived neurotrophic factor and anti-human 
CC PT   transferrin receptor antibody useful in drug for preventing or treating 
CC PT   e.g. neurodegenerative diseases, comprises light chain and heavy chain 
CC PT   variable regions.
XX
CC PS   Claim 23; SEQ ID NO 196; 235pp; Japanese.
XX
CC   The present invention relates to a novel fusion protein, useful in 
CC   preparing a medicament for treating or preventing a disease or disorder. 
CC   The fusion protein comprises brain-derived neurotrophic factor (BDNF) and
CC   anti-human transferrin receptor antibody. The invention also provides: a 
CC   single-chain antibody; a DNA fragment encoding the fusion protein; an 
CC   expression vector introduced with the DNA fragment; a mammalian cell 
CC   transformed by the expression vector; a medicament comprising the fusion 
CC   protein; and a method for treating or preventing the disease, disorder or
CC   injury. The disease or disorder of nervous system chosen from 
CC   neurodegenerative diseases, depression, schizophrenia, epilepsy, autism, 
CC   Rett syndrome, West syndrome, neonatal convulsion, problem behavior 
CC   associated with dementia, anxiety, pain, Hirschsprung disease and rapid-
CC   eye-movement (REM) sleep behavior disorder in patient who has disease or 
CC   injury. The neurodegenerative disease is cerebral neurodegenerative 
CC   disease, spinal degenerative disease, retinal degenerative disease or 
CC   peripheral neurodegenerative disease. The fusion protein enables BDNF 
CC   administered into blood to permeate the blood-brain barrier. The present 
CC   sequence represents a humanized anti-transferrin receptor (TfR) antibody 
CC   light chain, which is used in preparing the fusion protein of the 
CC   invention, for treating or preventing the above mentioned diseases.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 1145;  DB 24;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120

Qy        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219

US11130815 under the ODP rejection
US-15-739-200-196
; Sequence 196, Application US/15739200
; Patent No. 11248045
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN TRANSFERRIN RECEPTOR ANTIBODY PERMEATING
;  TITLE OF INVENTION:BLOOD-BRAIN BARRIER
;  FILE REFERENCE: 046124-5460
;  CURRENT APPLICATION NUMBER: US/15/739,200
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068738
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP 2015-144379
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 279
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 196
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of the light chain of humanized anti-hTfR
;  OTHER INFORMATION:antibody No.3 containing amino acid sequence 2 as the variable
;  OTHER INFORMATION:region
US-15-739-200-196

  Query Match             100.0%;  Score 1145;  DB 4;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120

Qy        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219

WO2016208695 (as in IDS), which was issued as US11248045 directed to a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase
BDL60946
ID   BDL60946 standard; protein; 219 AA.
XX
AC   BDL60946;
XX
DT   09-FEB-2017  (first entry)
XX
DE   Anti-TfR humanized antibody light chain, SEQ ID 196.
XX
KW   Immunoglobulin kappa chain C region; TfR protein;
KW   Transferrin receptor protein; alzheimers disease; antibody therapy;
KW   brain disease; brain ischemia; brain tumor;
KW   central nervous system disease; glycogen storage disease;
KW   humanized antibody; hunter syndrome; huntingtons chorea; light chain;
KW   lysosome storage disease; major depressive disorder;
KW   motor neurone disease; multiple sclerosis; muscular dystrophy;
KW   neuroprotective; parkinsons disease; schizophrenia; therapeutic.
XX
OS   Mus sp.
OS   Homo sapiens.
OS   Chimeric.
XX
CC PN   WO2016208695-A1.
XX
CC PD   29-DEC-2016.
XX
CC PF   24-JUN-2016; 2016WO-JP068738.
XX
PR   24-JUN-2015; 2015JP-00144379.
XX
CC PA   (JCRP-) JCR PHARM CO LTD.
XX
CC PI   Sonoda H,  Takahashi K;
XX
DR   WPI; 2017-00020N/09.
DR   N-PSDB; BDL60947.
XX
CC PT   New anti-human transferrin receptor antibody used in preparation of 
CC PT   medicine for treating disease of CNS e.g. amyotrophic lateral sclerosis, 
CC PT   and encephalopathy, comprises variable light chain region and variable 
CC PT   heavy chain region.
XX
CC PS   Claim 23; SEQ ID NO 196; 242pp; Japanese.
XX
CC   The present invention relates to a novel anti-human transferrin receptor 
CC   (TfR) antibody, used in preparation of medicine for treating disease of 
CC   CNS (such as amyotrophic lateral sclerosis and encephalopathy). The 
CC   antibody comprises variable light chain variable region (VL) and heavy 
CC   chain variable region (VH). The invention further relates to: (1) a 
CC   fusion protein; (2) a DNA fragment; (3) an expression vector; (4) a 
CC   mammalian cell; (5) an anti-human transferrin receptor antibody-active 
CC   substance complex; (6) a method for treating disease of CNS; and (7) a 
CC   method for treating diseases of CNS associated with Hunter's syndrome. 
CC   The anti-human transferrin receptor antibody is used in complex to allow 
CC   other protein A or its low molecular weight substance and iduronic acid 2
CC   -sulfatase to pass through blood brain barrier and exert its function in 
CC   brain and preparation of medicine for treating disease of CNS and 
CC   diseases of CNS associated with Hunter's syndrome such as lysosomal 
CC   disease, glycogenosis, muscular dystrophy, cerebral ischemia, Alzheimer's
CC   disease, Parkinson's disease, Huntington's disease, schizophrenia, 
CC   depression, multiple sclerosis, amyotrophic lateral sclerosis, brain 
CC   tumor and encephalopathy. The present sequence represents an anti-
CC   transferrin receptor (TfR) humanized antibody (3) light chain, used in 
CC   the invention to prepare an antibody which is used for preparing medicine
CC   for treating disease of CNS.
XX
SQ   Sequence 219 AA;

  Query Match             100.0%;  Score 1145;  DB 24;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120

Qy        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219

US11248045 teaches a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase.
US-15-739-199-196
; Sequence 196, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 196
;  LENGTH: 219
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of the light chain of humanized anti-hTfR
;  OTHER INFORMATION:antibody No.3 containing amino acid sequence 2 as the variable
;  OTHER INFORMATION:region
US-15-739-199-196

  Query Match             100.0%;  Score 1145;  DB 4;  Length 219;
  Best Local Similarity   100.0%;  
  Matches  219;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQTPLSLSVTPGQPASISCRSSQSLVHSNGNTYLHWYLQKPGQSPQLLIYKVSNRF 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGVYYCSQSTHVPWTFGQGTKVEIKRTVAAPSV 120

Qy        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FIFPPSDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSL 180

Qy        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219
              |||||||||||||||||||||||||||||||||||||||
Db        181 SSTLTLSKADYEKHKVYACEVTHQGLSSPVTKSFNRGEC 219

SEQ ID NO:261
US11130815 under the ODP rejection
US-15-739-199-261
; Sequence 261, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 261
;  LENGTH: 226
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of an Fab of H-chain of humanized anti-hTfR
;  OTHER INFORMATION:antibody
US-15-739-199-261

  Query Match             100.0%;  Score 1199;  DB 4;  Length 226;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSSAS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSSAS 120

Qy        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

Qy        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 226

US11248045 teaches a fusion protein comprising an anti-hTfR and a human iduronate 2-sulfatase.
US-15-739-200-210
; Sequence 210, Application US/15739200
; Patent No. 11248045
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: ANTI-HUMAN TRANSFERRIN RECEPTOR ANTIBODY PERMEATING
;  TITLE OF INVENTION:BLOOD-BRAIN BARRIER
;  FILE REFERENCE: 046124-5460
;  CURRENT APPLICATION NUMBER: US/15/739,200
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068738
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP 2015-144379
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 279
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 210
;  LENGTH: 448
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of the heavy chain of humanized anti-hTfR
;  OTHER INFORMATION:antibody No.3 containing amino acid sequence 2 as the variable
;  OTHER INFORMATION:region
US-15-739-200-210

  Query Match             100.0%;  Score 1199;  DB 4;  Length 448;
  Best Local Similarity   100.0%;  
  Matches  226;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKGLEWMGDIYPGGDYPTY 60

Qy         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSSAS 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDEVAYWGQGTLVTVSSAS 120

Qy        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSSGL 180

Qy        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 226
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        181 YSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKTHT 226

SEQ ID NO:263
US11130815 under the ODP rejection
US-15-739-199-263
; Sequence 263, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 263
;  LENGTH: 482
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of a fusion protein of pro-hBDNF and Fab of
;  OTHER INFORMATION:heavy chain of humanized anti-hTfR antibody, synthetic sequence
US-15-739-199-263

  Query Match             100.0%;  Score 2554;  DB 4;  Length 482;
  Best Local Similarity   100.0%;  
  Matches  482;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 APMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLADTFEHVIEELLDEDQKVR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 APMKEANIRGQGGLAYPGVRTHGTLESVNGPKAGSRGLTSLADTFEHVIEELLDEDQKVR 60

Qy         61 PNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAANMSMRVRRHSDPARRGEL 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 PNEENNKDADLYTSRVMLSSQVPLEPPLLFLLEEYKNYLDAANMSMRVRRHSDPARRGEL 120

Qy        121 SVCDSISEWVTAADKKTAVDMSGGTVTVLEKVPVSKGQLKQYFYETKCNPMGYTKEGCRG 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SVCDSISEWVTAADKKTAVDMSGGTVTVLEKVPVSKGQLKQYFYETKCNPMGYTKEGCRG 180

Qy        181 IDKRHWNSQCRTTQSYVRALTMDSKKRIGWRFIRIDTSCVCTLTIKRGRGSGGGGSGGGG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IDKRHWNSQCRTTQSYVRALTMDSKKRIGWRFIRIDTSCVCTLTIKRGRGSGGGGSGGGG 240

Qy        241 SGGGGSGGGGSGGGGSEVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 SGGGGSGGGGSGGGGSEVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWLGWVRQMPGKG 300

Qy        301 LEWMGDIYPGGDYPTYSEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDE 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 LEWMGDIYPGGDYPTYSEKFKVQVTISADKSISTAYLQWSSLKASDTAMYYCARSGNYDE 360

Qy        361 VAYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGAL 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VAYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGAL 420

Qy        421 TSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 TSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKKVEPKSCDKT 480

Qy        481 HT 482
              ||
Db        481 HT 482

SEQ ID NO:264
US11130815 under the ODP rejection
US-15-739-199-264
; Sequence 264, Application US/15739199
; Patent No. 11130815
; GENERAL INFORMATION
;  APPLICANT: JCR PHARMACEUTICALS CO., LTD.
;  TITLE OF INVENTION: FUSION PROTEIN CONTAINING BDNF
;  FILE REFERENCE: 046124-5461
;  CURRENT APPLICATION NUMBER: US/15/739,199
;  CURRENT FILING DATE: 2017-12-22
;  PRIOR APPLICATION NUMBER: PCT/JP2016/068739
;  PRIOR FILING DATE: 2016-06-24
;  PRIOR APPLICATION NUMBER: JP2015-144380
;  PRIOR FILING DATE: 2015-06-24
;  NUMBER OF SEQ ID NOS: 267
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 264
;  LENGTH: 372
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Amino acid sequence of a fusion protein of hBDNF and Fab of heavy
;  OTHER INFORMATION:chain of humanized anti-hTfR antibody, synthetic sequence
US-15-739-199-264

  Query Match             100.0%;  Score 1991;  DB 6;  Length 372;
  Best Local Similarity   100.0%;  
  Matches  372;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 HSDPARRGELSVCDSISEWVTAADKKTAVDMSGGTVTVLEKVPVSKGQLKQYFYETKCNP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 HSDPARRGELSVCDSISEWVTAADKKTAVDMSGGTVTVLEKVPVSKGQLKQYFYETKCNP 60

Qy         61 MGYTKEGCRGIDKRHWNSQCRTTQSYVRALTMDSKKRIGWRFIRIDTSCVCTLTIKRGRG 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MGYTKEGCRGIDKRHWNSQCRTTQSYVRALTMDSKKRIGWRFIRIDTSCVCTLTIKRGRG 120

Qy        121 SGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SGGGGSGGGGSGGGGSGGGGSGGGGSEVQLVQSGAEVKKPGESLKISCKGSGYSFTNYWL 180

Qy        181 GWVRQMPGKGLEWMGDIYPGGDYPTYSEKFKVQVTISADKSISTAYLQWSSLKASDTAMY 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GWVRQMPGKGLEWMGDIYPGGDYPTYSEKFKVQVTISADKSISTAYLQWSSLKASDTAMY 240

Qy        241 YCARSGNYDEVAYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEP 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YCARSGNYDEVAYWGQGTLVTVSSASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEP 300

Qy        301 VTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDK 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 VTVSWNSGALTSGVHTFPAVLQSSGLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDK 360

Qy        361 KVEPKSCDKTHT 372
              ||||||||||||
Db        361 KVEPKSCDKTHT 372


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
November 19, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649